Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/22/2022 has been entered. Applicant’s amendments to the specification are accepted and the allowance may proceed.
The Amendment filed on 10/19/2021 has been entered. Claims 1-16 remain pending in the application. Claims 1-17 have been amended, no claims have been cancelled, and no claims have been added. Applicant’s amendments to the specification and claims overcome the objections and rejections previously set forth in the Non-Final Office Action mailed 7/19/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art of record does not disclose a first centering member arranged within the passageway and configured to urge the wire toward the longitudinal symmetry axis, as recited in independent claim 1.
The closest prior art references of record are Harris et al. (US3953706A), hereinafter Harris, Anderson (US20130248501A1), Miller (US5837961A), Carpenter et al. (US4993287A), hereinafter Carpenter, and Stepan (US4745828A).
Harris teaches (Fig. 1) a laser wire-processing device (laser wire stripping machine 10 ), comprising:
a housing (cabinet 12) (column 4, lines 23-27 “Turning to FIG. 1, it will there be seen that we have provided an exemplary version of a laser wire stripping machine 10 in accordance with this invention, involving a cabinet 12 in which a rotatable optical arrangement 14 is provided.”);
an aperture (Fig. 3, orifice 22) in the housing (cabinet 12), wherein a longitudinal axis extends through the aperture (see modified Fig. 5; column 4);
a wire guide (Fig. 5, wire insertion tube 64) arranged in the housing (cabinet 12) to manipulate a wire (insulated lead 40) inserted through the aperture (orifice 22) into a cutting position along the longitudinal axis (see modified Fig. 5) (column 8, lines 4-15 “it will be noted that wire insertion tube 64 is provided with longitudinal hole [65] along its center axis, in which a rod 102 is slidably disposed. The wire whose end is to be stripped is of course inserted into the remote end of hole 65 as viewed in FIG. 6, or in other words through the orifice 22… by appropriate longitudinal placement of the rod 102 in the tube 64, the extent to which the insulation of the wire is stripped can be easily controlled.”), wherein the wire guide comprises:
a tube (wire insertion tube 64) extending into the housing (cabinet 12) from the aperture (orifice 22), the tube defining a passageway and having a longitudinal symmetry axis that is coaxial with the longitudinal axis (see modified Fig. 5 and Fig. 6); and
a laser (Fig. 3, laser beam 42) operable to cut an insulation layer of the wire (insulated lead 40) while in the cutting position (column 4, lines 38-43 “an insulated wire whose insulation is to be removed from one end thereof may be inserted into orifice 22, with a laser beam that has been redirected by the rotating optical arrangement 14 being allowed to impinge upon the insulation around the lead and to cause a desired ablation thereof.”).

    PNG
    media_image1.png
    369
    515
    media_image1.png
    Greyscale

Figure 1: Modified Fig. 5 of Harris
Anderson teaches (Fig. 2) a rotating laser wire stripping system (system 100) comprising a wire guide (assembly 104) with a (Fig. 9a) first centering member (collet 120, wheels 140 and 142) arranged in the passageway of the tube (assembly 104) at a first location along the longitudinal symmetry axis, wherein the first centering member (collet 120, wheels 140 and 142) urges the wire (wire 122) in the passageway toward the longitudinal symmetry axis ([0028] “Wire stripping assembly 104 includes a collet 120 for selectively holding a wire 122 therein allowing the wire to move into and out of wire stripping assembly 104 in the directions of double-headed arrow A.” [0034] “Wheel 142 is biased towards wheel 140. In this way, as a wire 122 is inserted along insertion axis A, it forces wheel 142 away from wheel 140 as it moves between wheels 140, 142. Because wheel 140 is biased, the wheels center (maintain wire 122 at a predetermined position relative to the opening), as it travels along insertion axis A. Wire 122 is in in effect pinned between the wheels.” [0037] “It should be noted, that wheels 140, 142 may replace the function of collet 120”).
Miller teaches (Fig. 3) a laser wire stripping apparatus (apparatus 10) with a wire guide (Fig. 6; column 9, lines 25-33 “A wire guide is to be coupled to the clamping portion housing 56 for guiding the insulated wire into the path for the laser beam. The wire guide includes the collet guide 62 in the clamping portion housing 56. Additionally, a guide member or collet 138 is included having a tubular portion 140 for insertion into the tubular cavity of the collet guide 62. The collet 138 also has an interior cavity 142 extending therethrough for inserting the insulated wire 146.”) and a (Fig. 8) backstop (sensor device 74), wherein the wire guide comprises a backstop guide (clamping arms 182 and 184) facing the aperture and aligned relative to the longitudinal axis, wherein the backstop guide (clamping arms 182 and 184) urges an end of the wire (wire 146) inserted through the aperture toward the longitudinal axis (column 3, lines 4-13 “The apparatus further includes clamping means for holding the insulated wire in a path for the laser beam. The clamping means comprises a support housing, wire guide means coupled to the support housing for guiding the insulated wire into the path, locking means coupled to the support housing for locking the wire guide means into place, sensor means coupled to the support housing for detecting when the insulated wire is in the path and for actuating the apparatus, and clamping arm means coupled to the support housing for holding the insulated wire in the path.”).
Carpenter teaches (see modified Fig. 8) a wire insulation cutter with a wire guide (yoke 122) comprising a backstop guide (bushing 124) having an inclined surface (“tapered section 190”) that tapers toward the longitudinal axis in a direction from the aperture toward the backstop (blades 160 and 162) (column 1, lines 26-31 “One of the objects of the present invention is to provide a rotary blade wire insulation cutter and stripper wherein the blades are closed (i.e., their cutting edges are together) as the wire is inserted, and the blades themselves provide the stop for wire insertion.” column 2, lines 34-38 “…the wire to be operated upon is manually advanced between the open gripper jaws and through an opening in a bushing mounted in the central portion of the yoke until the end of the wire abuts the closed blades.” column 6, lines 63-66 “Bushing 124 is shown in a preferred embodiment in FIG. 11. Tapered section 190 at the entrance to the through opening provides a guide for insertion of the end of the wire”).
Stepan teaches (Fig. 1) a rotary wire stripper comprising a backstop (stop 20) (column 1, lines 32-39 “It is an object of the present invention to provide…a stop for the fed-in conductor...”) and backstop guide (centering jaws 9) (column 2, lines 7-13 “Since in the case of long length conductor has the tendency to roll out between the centering jaws showed, in the direction of rotation the holding surface of the centering jaws first have a smooth consistency, and then after the middle, a toothed or rough consistency. The centering jaws should also rest lightly but unyieldingly against the surface of the conductor.”), wherein the backstop guide (centering jaws 9) rotates about the longitudinal axis (column 2, lines 22-24 “It is also expedient for the rotary drive… of the centering jaws to be provided”).
Harris, Anderson, Miller, Carpenter, and Stepan, however, fail to teach a first centering member arranged within the passageway and configured to urge the wire toward the longitudinal symmetry axis, as recited in independent claim 1.
Although Anderson does teach centering members arranged within a tube and configured to center and urge a wire, one of ordinary skill in the art would not have been motivated to modify the device taught by the primary reference, Harris, to include said teaching. Harris teaches a snug fit between the wire insertion tube and the wire to center and urge the wire (column 8, lines 31-40 “Since it is well within the capability of our invention to be able to strip a large number of different types of insulation from leads of a wide range of sizes, we typically stock wire insertion tubes 64 of several different internal diameter. This is done so as to make it conveniently possible to dispose a given lead to be stripped, as close as possible to the axis of rotation of the housing 15 and the wire insertion tube that is carrying the lead, for reasons involving the focus of the energy from the laser.”). Due to this teaching, one of ordinary skill in the art would not be motivated to modify the device of Harris to include centering members within the wire insertion tubes as they would be merely redundant in the centering and urging functionality that has already been solved by the snug fit between the wire insertion tube and the wire. Additionally, in order to fit centering members within the wire insertion tube taught by Harris the diameters of the wire insertion tubes would have to be increased, eliminating the snug fit between the tubes and the wire and fundamentally changing the desired function and structure of the invention as taught by Harris.
Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Harris, Anderson, Miller, Carpenter, Stepan, or any combination thereof to teach a first centering member arranged within the passageway and configured to urge the wire toward the longitudinal symmetry axis, as recited in independent claim 1. Such an adaptation is not discussed within the prior art and would fundamentally change and/or inhibit the desired functions and structures of the respective inventions as described by the aforementioned references.
Although Harris, Anderson, Miller, Carpenter, Stepan, and various combinations thereof do teach towards various elements of the dependent claims 2-16, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aforementioned references to include a first centering member arranged within the passageway and configured to urge the wire toward the longitudinal symmetry axis, as recited in independent claim 1. As none of the prior art references of record alone or in combination disclose all of the limitations of Applicant’s independent claim 1, claim 1 reads over the prior art of record and is condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761